Per Curiam.
Perhaps the rule of damages stated to the jury was not critically correct. Piad the defendant procured the machinery to be made good, the time necessarily lost in the process, unless so small as to fall within the maxim de minimis, would have been a legitimate subject of compensation; though time lost by working on with it in a defective condition, w'ould not. _ The inaccuracy, however, was not only trivial in itself, but unproductive of the smallest injury. The jury gave the plaintiff his whole demand; and they ■ •consequently allowed the defendant no damages at all. The misdirection, if so it may be called, in regard to the measure of compensation, was therefore without consequences; and that we never reverse for an error clearly unattended with actual prejudice, was determined in Campbell v. Calhoun, (1 Penn. Rep. 140,) and Johnston v. Brackbill, (Id. 370.)
Judgment affirmed.